Citation Nr: 9912782	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  94-37 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant served on active duty from May 1950 to March 
1954.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in October 1996, it was remanded to the 
Department of Veterans Affairs (VA), Los Angeles, California, 
Regional Office (RO) for additional development on the issue 
of whether the requisite new and material evidence had been 
submitted with which to reopen the claim of entitlement to 
service connection for a low back disability.  That 
development was completed and the case was returned to the 
Board in March 1999 and is now ready for further appellate 
review.  


FINDINGS OF FACT

1.  In June 1984, the Board considered all of the evidence 
then of record and denied the veteran's claim of entitlement 
to service connection for residuals of a back injury, 
including degenerative disc disease of the lumbosacral spine.  

2.  Additional evidence received since June 1984 is either 
cumulative and duplicative, or does not bear directly and 
substantially upon the matter of service connection for a low 
back disorder, to include degenerative disc disease of the 
lumbosacral spine, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

The June 1984 decision of the Board which denied service 
connection for a low back disorder, including degenerative 
disc disease of the lumbosacral spine, is final; new and 
material evidence has not been submitted, and the claim is 
not reopened.  38 U.S.C. § 4004 (1984); 38 C.F.R. § 19.192 
(1984); currently 38 U.S.C.A. §§ 5107(a), 7104 (West 1991); 
38 C.F.R. §§ 3.156, 20.302, 20.1100 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes initially, that when the veteran's claim was 
last before the Board, the veteran had been identified the 
potential existence of certain treatment records from Daniel 
Freeman Memorial Hospital that he alleged were pertinent to 
his claim.  Given that information, under the authority 
promulgated by the Court of Appeals for Veterans Claims in 
Ivey v. Derwinsky, 2 Vet. App. 320 (1992), the Board 
requested that the RO attempt to secure that information.  
Following those requested attempts, the hospital in question 
contacted the RO and stated that no such records were 
available.  The Board is unaware of any other potential areas 
of development.  

In the context of the Informal Hearing Presentation, the 
veteran's representative has argued that case should be 
remanded for consideration by the RO of the Federal Circuit 
Court's decision in the case of Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Board would note however, that in the 
supplemental statement of the case issued by the RO in 
November 1998, the "new and material evidence" standard 
approved by the Federal Circuit Court in Hodge, namely that 
specifically promulgated in 38 C.F.R. § 3.156 (1998), was 
exclusively set out and applied.  Consequently, the Board 
sees no useful purpose in the further remand of this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).  In addition, service connection may be granted for 
arthritis, if manifested to a compensable degree with one 
year following separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

The appellant is seeking service connection for a low back 
disability which he contends began in or was the result of 
service.  However, inasmuch as a final decision as to that 
issue has been rendered, the matter currently before the 
Board for appellate review is whether new and material 
evidence has been submitted with which to reopen the claim of 
entitlement to service connection.

In September 1955, the RO denied the appellant's claim of 
entitlement to service connection for a back disability and 
the appellant was provided notice of that action.  In that 
decision the RO found that although the veteran received 
treatment of a back ache on several occasions and for a 
contusion of the back on one occasion during service, no 
residuals of a back disability were found on the last 
examination.  The appellant did not file a notice of 
disagreement with that decision and it became final.  
38 U.S.C.A. 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).

In June 1984, the Board denied the appellant's claim of 
entitlement to service connection for residuals of a back 
injury.  The June 1984 decision of the Board became final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The Board found 
that the pertinent evidence then of record showed that a 
chronic back disorder was not manifested during service and 
that arthritis of the lumbosacral spine was not manifested to 
a compensable degree within the year following discharge from 
service.  The Board concluded that the requirements for 
entitlement to service connection for a residuals of a back 
injury had not been met.

In November 1986, the appellant filed a written request to 
reopen his claim for residuals of a back injury.  In December 
1986, the RO directed a letter to the appellant that stated, 
inter alia, that service connection was not established for a 
condition of the skeletal system, without elaboration as to 
the basis of that decision.  The appellant never filed a 
notice of disagreement with that decision.  Therefore, that 
decision is final and ordinarily may not be reopened.  See 
38 U.S.C.A. 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Despite the finality of the prior adverse decisions, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, a recent decision by the U.S. Court of 
Appeals for the Federal Circuit invalidated this standard on 
the grounds that it could impose a higher burden on a veteran 
than imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims, 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. 
§ 3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled.  Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17, 1999) (en banc);  see also Winters v. West, No. 
97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, No. 97-2180 (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  Evidence presented since the last final 
disallowance need not be probative of all elements required 
to award the claim, but need be probative only as to each 
element that was a specified basis for the last disallowance.  
See Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994) and Struck 
v. Brown, 9 Vet. App. 145, 151 (1996).

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The basis of the Board's last final denial in 1984 of 
entitlement to service connection for a back disorder was 
that a chronic back disorder was not manifested during 
service and that degenerative disc disease, also 
characterized as arthritis, of the lumbosacral spine was not 
manifested to a compensable degree within the year following 
discharge from service.  Although the RO subsequently denied 
the veteran's claim of entitlement to service connection for 
a back disorder in 1986, characterized as a condition of the 
skeletal system, since no specific basis was given for that 
decision, the Board will look to the Board's 1984 final 
decision to determine whether evidence submitted subsequent 
to that point may be new and material.  

Consequently, the Board must determine if any of the evidence 
received subsequent to the Board's 1984 decision is both 
"new" and "material," to the question of whether the veteran 
has a low back disorder, including arthritis, that was 
present in service, within the first post-service year, or 
could otherwise be related to the veteran's period of 
service.  These questions involve a medical diagnosis or 
opinion as to medical causation, and therefore require 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The evidence submitted since the Board's denials of the 
claims on the merits in 1984, and implicitly or explicitly 
claimed by the veteran to be new and material, consists of VA 
outpatient and hospitalization treatment records for the 
period from 1983 through 1996, his own written statements, 
and the testimony that he provided at a hearing before a 
hearing officer at the RO in November 1994.  

The veteran's written and oral statements submitted since 
1984 consist of his descriptions of the accidental fall 
through a manhole or hatch aboard a ship in service, the 
injury that he sustained as a result of that fall, and his 
allegations of the relationship of his current low back 
disorder, including degenerative disc disease, to that 
incident.  The Board finds that the more recent statements 
given by the veteran concerning the inservice accident are 
only slightly more elaborate versions of the descriptions of 
that incident than were considered in the Board's 1984 
decision.  As such, they cannot be considered new evidence.  
By the same token, the veteran's current allegations that his 
current lower back disability is related to the incident in 
service was essentially the very same theory posed by the 
veteran and considered on appeal by the Board in 1984, namely 
that he has had continual problems with his back and numbness 
in his legs and feet since the injury in service.  Again, 
this statement has been previously considered and is not 
considered new.  In any event, the record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge that would render his opinions on medical diagnoses 
or causation competent.  The Court, in Moray v. Brown, 5 Vet. 
App. 211, 214 (1993), extended the principal of Grottveit v. 
Brown, 5 Vet. App. 91 (1993), to hold that if lay assertions 
of medical causation will not suffice initially to establish 
a plausible, well grounded claim, under 38 U.S.C.A. § 
5107(a), it necessarily follows that such assertions cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  Consequently, the veteran's own statements, 
including his hearing testimony, are insufficient to reopen 
the claim.  

On the other hand, the newly submitted VA outpatient and 
hospitalization treatment records from 1983 to 1996, were for 
the most part, generated by physicians who are deemed to 
possess the requisite medical knowledge to render a medical 
diagnosis and opinion of causation competent.  In addition, 
for obvious reasons, these records were not considered by the 
Board in 1984.  The additional VA medical evidence that has 
been submitted reflect treatment for various disorders, 
including the low back disability at issue.  In some of the 
earlier treatment reports, particularly reports dated in 
March 1985 and March 1986, the veteran also relates his low 
back pain to injuries sustained in an automobile accident in 
1980.  These VA treatment records are clearly not material 
because they are not probative of the issues at hand.  These 
records do not address whether a chronic low back disorder 
was present in service, whether degenerative disc disease was 
present within the first post-service year, or whether the 
veteran's low back disorder could otherwise be related to his 
period of service. Because the additional medical evidence 
submitted does not tend to show that a chronic low back 
disorder was present in service, within the first post-
service year, or was otherwise related to the veteran's 
period of service, it does not address the specified basis 
for the last final denial of the claim.  It is not new and 
material, and the claim may not be reopened on the basis of 
the newly submitted VA medical records.  The only reference 
to service, or opinions relating any disorder at issue to 
service contained within those records are those provided 
solely and exclusively by the veteran.  As indicated, an 
opinion provided by individuals who lack the medical 
background required to analyze medical information has no 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board therefore finds that the veteran's written and oral 
statements are not new, and that the new VA medical evidence 
obtained in connection with the veteran's current claim is 
not material.  Because the more recently submitted evidence 
does not address or meet the requirement of a medical nexus 
between military service and present low back disorder with 
any competent medical evidence or opinion, it does not tend 
to prove a matter at issue, and it is hence, not probative.  
In fact, if anything, the additional evidence pertaining to 
an intervening back injury in 1980 tends to disprove the 
veteran's claim of service connection.  Consequently, it is 
not evidence "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim." 38 C.F.R. § 3.156(a).

Thus, in view of the foregoing, the recently submitted 
evidence is not new and material.  See Hodge, Elkins, 
Winters, supra.  The law is clear that "the Board does not 
have jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In the absence of evidence that is both new and 
material, the veteran's request to reopen his claim for 
service connection for a low back disorder, to include 
degenerative disc disease, must be denied.  38 U.S.C.A. 
§§ 5107(a), 5108, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100.


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for a low back disorder, the 
claim remains denied.




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 

